Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson (WIPO Patent Application Publication WO 2012/134379, IDS) in view of Bareket (US Patent Application Publication 2014/0000520, IDS).

Regarding claim 1, Eriksson discloses an arrangement for an automatic milking system (Fig. 1), the arrangement comprising: 
a three-dimensional camera (page 10, lines 5 – 8, camera 10) configured to record image data representing an outer surface of a teat (Figs. 1, 5) of a dairy animal in three dimensions (page 12, lines 8 – 18); and 
a processing unit (page 10, lines 21 – 28, control device 30) configured to: 
receive the recorded image data, and based thereon provide a geometric analysis of the teat (page 11, lines 13 – 19, 23 - 25, page 13, lines 10 – 12).

However, in a similar field of endeavor Bareket discloses an arrangement for an automatic milking system (abstract). In addition, Bareket discloses the system wherein calculate at least one size measure of the teat based on the image data ([0033, 0067, 0093, 0105, 0109, 0110]), provide a geometric analysis (Fig. 5, [0109, 0093, 0073 , 0033]) of the teat including determining a size-related classification of the teat based on the at least one size measure out of a plurality of size-related classifications ([0072, 0073, 0119 - 0120], read on as determine a size-related model (classification) of the teat based on the at least one size measure out of a plurality of size-related models (classifications)), each of the size-related classifications defining one or more of a range of teat width and a range of teat length ([0072, 0073, 0109 - 0110]); and a user interface configured to present output data reflecting the size-related classification of the teat (display device, [0126]). 
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
KSR scenario A, Combining prior art elements according to know methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eriksson, and calculate at least one size measure of the teat based on the image data, provide a geometric analysis of the teat including determining a size-related classification of the teat based on the at least one size measure out of a plurality of size-related classifications, each of the size-related classifications defining one or more of a range of teat width and a range of teat length; and a user interface configured to present output data reflecting the size-related classification of the teat. The motivation for doing this is that the geometric analysis of Eriksson can be more comprehensive so that the Application of Eriksson can be extended.

Regarding claim 9 (depends on claim 1), Eriksson disclosed the arrangement wherein the three-dimensional camera is further configured to forward the recorded image data to a control unit in the automatic milking system, the control unit being configured to control a movable robot arm (page 9, line 19 to page 11, line 7).

Regarding claim 10, it is corresponding to claim 1, thus, it is rejected for the reasons set forth above in the rejection of claim 1.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Bareket, and in further view of Schuster (US Patent 6,427,625, IDS).

Regarding claim 2 (depends on claim 1), Eriksson in view of Bareket fails to explicitly disclose the arrangement wherein the processing unit is further configured to determine a recommended teatcup liner for the dairy animal based on the size-related classification of the teat.
However, in a similar field of endeavor Schuster discloses an arrangement for an automatic milking system (abstract). In addition, Schuster discloses the system wherein determine a recommended teatcup liner for the dairy animal based on the size-related classification of the teat (col. 6, lines 13 - 26). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eriksson in view of Bareket, and determine a recommended teatcup liner for the dairy animal based on the size-related classification of the teat. The motivation for doing this is that corresponding sized teatcup can be used for automation so that the Application of Eriksson can be extended.

Regarding claim 11, it is corresponding to claim 2, thus, it is rejected for the reasons set forth above in the rejection of claim 2.

Claims 3 – 5 and 12 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Bareket, and in further view of Jovanovski et al. (UK Patent Application Publication GB 2531928).

Regarding claim 3 (depends on claim 1), Eriksson in view of Bareket fails to explicitly disclose the arrangement wherein the processing unit is configured to calculate the at least one size measure of the teat based on the image data recorded in the form of at least two images.
However, in a similar field of endeavor Jovanovski discloses a system for image processing (abstract). In addition, Jovanovski discloses the system wherein calculate the at least one size measure of the object based on the image data recorded in the form of at least two images (abstract). 
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A, Combining prior art elements according to know methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eriksson in view of Bareket, and calculate the at least one size measure of the teat based on the image data recorded in the form of at least two images. The motivation for doing this is that 

Regarding claim 4 (depends on claim 3), Bareket disclosed the arrangement wherein the processing unit is further configured to: determine the size-related classification of the teat based on the image data ([0072, 0073, 0109 - 0110]).
However, Eriksson in view of Bareket fails to explicitly disclose the arrangement wherein the processing unit is configured to combine image data from at least two of the at least two images to produce composite image data for image processing.
However, in a similar field of endeavor Jovanovski discloses a system for image processing (abstract). In addition, Jovanovski discloses the system wherein combine image data from at least two of the at least two images to produce composite image data (abstract). 
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A, Combining prior art elements according to know methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eriksson in view of Bareket, and combine image data from at least two of the at least two images to 

Regarding claim 5 (depends on claim 3), Eriksson disclosed the arrangement wherein a sequence of images recorded by the three-dimensional camera (page 11, lines 9 - 26).
Jovanovski discloses the system wherein combine image data from at least two of the at least two images to produce composite image data (abstract)
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A, Combining prior art elements according to know methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Eriksson in view of Bareket, and the at least two images form part of a sequence of images recorded by the three-dimensional camera. The motivation for doing this is that some special long-sized teat can be covered so that the Application of Eriksson can be extended.

Regarding claims 12 – 14, they are corresponding to claims 3 – 5, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 3 – 5.

Allowable Subject Matter
Claims 20 – 22 are allowed.
Claims 6 – 8 and 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668